      Case 3:20-cv-00341-DPM Document 16 Filed 08/19/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

JEREMY LUCAS                                                 PLAINTIFF

v.                     No. 3:20-cv-341-DPM

LOVE’S TRAVEL STOPS AND
COUNTRY STORES, INC.                                      DEFENDANT

                             JUDGMENT
     Lucas’s complaint is dismissed with prejudice.


                                 _________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                 19 August 2021
